MEMORANDUM DECISION                                                 FILED
                                                               May 11 2016, 8:41 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                        CLERK
                                                                Indiana Supreme Court
precedent or cited before any court except for the                 Court of Appeals
                                                                     and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Patricia Caress McMath                                   Gregory F. Zoeller
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Richard C. Webster
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Brian Williamson,                                        May 11, 2016

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1509-CR-1295
        v.                                               Appeal from the Marion Superior
                                                         Court.
                                                         The Honorable Sheila Carlisle,
State of Indiana,                                        Judge.
Appellee-Plaintiff.                                      Cause No. 49G03-1305-MR-30708




Friedlander, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1295 | May 11, 2016     Page 1 of 9
[1]   Brian Williamson appeals his 120-year aggregate sentence for two counts of
                                     1                               2
      murder, both felonies; robbery, a Class C felony; and carrying a handgun
                                                            3
      without a license, a Class A misdemeanor. We affirm.


[2]   Walter Harris, Jr., was known to deal in marijuana. On the night of May 1,

      2013, Harris was with Darius Lloyd at Lloyd’s apartment when Williamson

      contacted Harris, attempting to set up a marijuana transaction. Harris and

      Lloyd left the apartment in Harris’s white sedan at 10:45 p.m.


[3]   Harris, Lloyd, and Williamson met later that night at a shopping center in

      Marion County. Williamson later told the police he had been accompanied by

      a man he knew as “C.J.,” and further claimed he left C.J. with Harris and

      Lloyd, but the record does not support those assertions. To the contrary, the

      man Williamson later identified as C.J., Carlton Brown, was serving a sentence

      of house arrest on the evening of May 1 and was wearing an electronic

      monitoring bracelet.


[4]   A security camera at the shopping center showed that at 11:54 p.m., Harris’s

      car went through the ATM lane at a bank, hit a curb, bounced into the air, and

      came to a stop in the parking lot.




      1
          Ind. Code § 35-42-1-1 (West, Westlaw 2007).

      2
          Ind. Code § 35-42-5-1 (West, Westlaw 1984).

      3
          Ind. Code § 35-47-2-1 (West, Westlaw 2012).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1295 | May 11, 2016   Page 2 of 9
[5]   The next morning, May 2, 2013, a person who worked in the shopping center

      noted a white sedan was parked near her place of employment. The sedan’s

      windows were heavily tinted. She paid the car no further attention until that

      afternoon, when someone informed her there was a problem with the car. She

      called 911.


[6]   Detective Ted Lich of the Lawrence Police Department was dispatched to the

      shopping center. Upon arrival, he saw a white sedan with heavily tinted

      windows. There were several small smears of what appeared to be blood on the

      exterior of the car, including on a door handle.


[7]   The bodies of Harris and Lloyd were in the car, one in the driver’s seat and the

      other in the front passenger seat. Lloyd had been shot once in the back of the

      head, a fatal injury. Harris had been shot three times: once near the right eye,

      penetrating his brain; once in the right cheek, which fractured his upper and

      lower jaws and lacerated his tongue; and once in his neck, which lacerated his

      jugular vein and carotid artery. The wounds to Harris’s brain and neck would

      both have been fatal. Harris and Lloyd’s pockets had been turned inside-out.

      The car’s keys were missing, and Lloyd had no wallet.


[8]   Officers found a small bag of marijuana in the center console. In addition,

      there were blood smears on the floor, seats, and ceiling and shell casings on the

      floor. Subsequent forensic testing revealed Williamson’s fingerprint was on the

      exterior handle of the driver’s door.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1295 | May 11, 2016   Page 3 of 9
[9]    On May 3, 2013, Tyler Feaselman was at an apartment complex where he was

       employed as a maintenance worker. Williamson’s brother, Cordell Clark,

       leased an apartment there, and Williamson stayed with Clark occasionally.

       Feaselman found a bank card on the ground near Clark’s apartment. The bank

       card had Darius Lloyd’s name on it. Feaselman turned in the card to the

       apartment complex’s manager, who later gave it to the police.


[10]   On May 9, 2013, police officers executed a search warrant at Clark’s apartment.

       They found paperwork belonging to Williamson in one of the bedrooms.

       When they looked in that bedroom’s closet, they found a wallet containing

       Lloyd’s Social Security card. They also found a set of car keys, and subsequent

       DNA testing revealed Harris’s and Lloyd’s blood was on the keys. In addition,

       the officers found a handgun in the apartment. The State’s firearms analyst was

       unable to determine whether that gun fired the bullets that killed Harris and

       Lloyd.


[11]   Other officers went to an apartment complex where Williamson’s mother lived.

       They found a car at that location. A registration form found in the car

       identified Williamson as the owner. Officers also found a backpack in the car.

       The backpack contained an adapter for plugging a cell phone into a wall outlet,

       and subsequent DNA testing showed the adapter had a mixture of Harris’s and

       Lloyd’s blood on it.


[12]   The police arrested and jailed Williamson. While he was incarcerated,

       Williamson called an unidentified person and advised the person to dispose of


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1295 | May 11, 2016   Page 4 of 9
       an “H.P.,” which is a type of gun. State’s Ex. 163. In addition, Williamson

       spoke with fellow inmate Donzahe Pearson. He told Pearson he had “caught

       two bodies.” Tr. p. 337. Over the next several days, Williamson explained to

       Pearson that he had arranged to buy over fifty grams of marijuana from two

       men, but he weighed the drug during the transaction and discovered the dealers

       had shorted him by several grams. An argument ensued, and Williamson, who

       was in the back seat of the car, shot both men. The car lurched forward and

       struck an object before Williamson jumped into the front seat to steer the car to

       a stop. He stole the marijuana before fleeing. Williamson also told Pearson he

       had ensured that the gun he had used had been “tooken [sic] care of.” Id. at

       340.


[13]   The State charged Williamson with two counts of felony murder; robbery, a

       Class A felony; carrying a handgun without a license, a Class A misdemeanor;

       two counts of murder; and a sentencing enhancement for using a firearm in the

       commission of a felony. The jury determined Williamson was guilty as

       charged.


[14]   At sentencing, the State dismissed the sentencing enhancement. The trial court

       vacated the felony murder convictions on double jeopardy grounds, determined

       that Williamson should be found guilty of Class C felony robbery as a lesser

       included offense of Class A felony robbery, and imposed an aggregate sentence

       of 120 years on all counts. This appeal followed.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1295 | May 11, 2016   Page 5 of 9
[15]   Williamson argues his sentence should be reduced from 120 to fifty-five years.

       Although a trial court may have acted within its lawful discretion in

       determining a sentence, Article VII, Sections 4 and 6 of the Indiana

       Constitution authorize independent appellate review and revision of sentences

       through Indiana Appellate Rule 7(B), which provides that a court “may revise a

       sentence authorized by statute if, after due consideration of the trial court's

       decision, the Court finds that the sentence is inappropriate in light of the nature

       of the offense and the character of the offender.”


[16]   Our job is not to determine the correct sentence, but to leaven the outliers to

       ensure that the trial courts are sentencing defendants appropriately. Satterfield v.

       State, 33 N.E.3d 344 (Ind. 2015). Whether we regard a sentence as appropriate

       turns on our sense of the culpability of the defendant, the severity of the crime,

       the damage done to others, and a myriad other factors that come to light in a

       given case. Hines v. State, 30 N.E.3d 1216 (Ind. 2015). The burden is on the

       defendant to persuade the appellate court that his or her sentence is

       inappropriate. Gross v. State, 22 N.E.3d 863 (Ind. Ct. App. 2014), trans. denied.


[17]   At the time Williamson committed his crimes, murder was punishable by a

       fixed term of imprisonment of between forty-five and sixty-five years, with the

       advisory sentence being fifty-five years. Ind. Code § 35-50-2-3 (West, Westlaw

       2007). A Class C felony was punishable by a fixed term of between two and

       eight years, with an advisory sentence of four years. Ind. Code § 35-50-2-6

       (West, Westlaw 2005). A Class A misdemeanor was punishable by a fixed term

       not to exceed one year. Ind. Code § 35-50-3-2 (West, Westlaw 1977). The trial

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1295 | May 11, 2016   Page 6 of 9
       court sentenced Williamson to sixty years for each murder, to be served

       consecutively, plus six years for the robbery and one year for the handgun

       charge, to be served concurrently with each other and one of the murder

       sentences, for an aggregate sentence of 120 years.


[18]   Turning to the nature of the offenses, Williamson ambushed two men during a

       drug deal. He killed Harris and Lloyd because he believed they had shorted

       him several grams of marijuana, demonstrating a disturbing lack of regard for

       human life. After Williamson murdered Harris and Lloyd, he had the presence

       of mind to take their marijuana, Harris’s keys, and Lloyd’s wallet before fleeing.


[19]   Williamson concedes the murders were “senseless and reprehensible,” Reply

       Br. p. 4, but he argues the nature of the murders was not particularly egregious

       because the victims apparently died quickly and without severe pain. He cites

       Brown v. State, 10 N.E.3d 1 (Ind. 2014), in support of his argument, but that case

       is distinguishable. In Brown, our Supreme Court revised downward the

       defendant’s sentences for two counts of murder and one count of robbery to two

       concurrent, sixty-year sentences plus an additional twenty years for robbery. In

       that case, the Court deemed it significant that the defendant was only sixteen at

       the time of the crime and was guilty as an accomplice. In the current case,

       Williamson was an adult, not a juvenile like Brown. Furthermore, Williamson

       was not an accomplice but rather committed the crimes alone.


[20]   Williamson also cites Taylor v. State, 840 N.E.2d 324 (Ind. 2006), but that case

       is inapplicable here. In Taylor, our Supreme Court determined the defendant


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1295 | May 11, 2016   Page 7 of 9
       received ineffective assistance of appellate counsel for failing to challenge his

       maximum sentence. By contrast, in the current case Williamson did not receive

       the maximum possible sentence.


[21]   As for the character of the offender, Williamson was twenty-two years old at

       sentencing. When he committed the offenses, he was on probation for a

       conviction of receiving stolen property. In addition, in 2001, Williamson

       committed acts which, if they had been committed by adults, would have been

       considered possession of a firearm on school property, a Class D felony, and

       disorderly conduct, a Class B misdemeanor. His criminal history and juvenile

       adjudications are not particularly grave, and the juvenile adjudications are

       remote in time from the current offenses, but it is troubling that he continues to

       commit offenses involving guns and taking others’ property despite ample

       opportunities to reform.


[22]   Williamson contends he has in substance been sentenced to life in prison, which

       he claims is inappropriate in light of his relative youth and his record of

       graduating from high school and attending college. He further claims this

       sentence bars him from any hope of rehabilitation. Although Williamson will

       serve a lengthy term in prison, the concurrent sentences he requests “would

       diminish the lives of his victims.” Wright v. State, 916 N.E.2d 269, 279 (Ind. Ct.

       App. 2009), trans. denied. Consecutive sentences are appropriate when there are

       multiple victims. McCullough v. State, 985 N.E.2d 1135 (Ind. Ct. App. 2013),

       trans. denied. In addition, Williamson will have opportunities to seek parole if



       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1295 | May 11, 2016   Page 8 of 9
       he behaves well during incarceration. Williamson has failed to demonstrate his

       sentence is inappropriate.


[23]   On a separate note, Williamson argues the trial court’s sentencing order,

       abstract of judgment, and CCS are in need of correction because they do not

       sufficiently indicate that the trial court vacated his convictions for felony

       murder and convicted him of C felony robbery as a lesser included offense of

       Class A felony robbery. In response, the State asserts those documents are

       correct as is. Having reviewed the sentencing order, the abstract of judgment,

       and the CCS, we agree with the State that no corrections are needed.


[24]   For the foregoing reasons, we affirm the judgment of the trial court.


[25]   Judgment affirmed.


       Robb, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1295 | May 11, 2016   Page 9 of 9